On Motion for Rehearing.
(50 Pac. 186.)
Mr. Justice Bean
delivered the opinion.
8. It is claimed that the return of service of the summons in the case at bar is fatally defective, because it does not show that Walters, president of the defendant, upon whom it was made, either resided or had ah office in Union County at the time. Subdivision 1, § 55, Hill’s Ann. Laws, provides that service of a summons in an action against a private corporation shall be made by delivering a copy thereof, etc., *476“to the president or other head of the corporation, secretary, cashier, or managing agent, or in case none of the officers of the corporation above named shall reside or have an office in the county where the cause of action arose, then to any clerk or agent of such-corporation who may reside or be found in the county, or if no such officer be found, then by leaving a copy thereof at the residence or usual place of abode of such clerk or agent.” The contention of the defendant is that under this section the service of summons upon the president of 'a corporation in the county where the cause of action arose and is pending is good only when none of the officers first enumerated in the statute reside or have an office in the county, and that service must be made upon some subordinate agent or clerk either residing or found therein. But as we understand the statute, its object is to provide for service upon such officers or agents of the corporation as will be most likely to bring notice home to the corporation; and therefore it contemplates that in all cases the service of summons in an action against a corporation must be made upon the principal officers enumerated in the statute, if they reside or have an office in the county where the action is pending, but, if not, it may, if the action is brought in the county where the cause of action arose, be made upon any clerk or agent of the corporation who may reside or be found in such county, without regard to his rank. The statute expressly provides that, if none of the principal officers reside or have an office in the county where the cause of action arose service may be made upon any clerk or *477agent who may reside or be found in the county; and it would, we think, be a very technical construction to hold that the president of a corporation is not an agent, within the meaning of this section. That this is the proper construction of the statute seems manifest from its history and the object sought to be accomplished by it. Prior to 1876 service of summons in an action against a private corporation could only be made upon the president or other head of the corporation, secretary, cashier, or managing agent; but in that year the statute was amended by adding to the law as it then stood the language contained in subdivision 1 of § 55, after the words “managing agent,” for the purpose, as stated by Thayer, J., in Holgate v. Oregon Pacific Railroad Company, 16 Or. 125 (17 Pac. 859 ), of making it convenient and proper to bring an action against a corporation in the county where the cause of action arose, without regard to the location of its principal office; and to this end the statute authorizes service of summons in such an action to be made upon any clerk or agent of the corporation residing or found in the county, in case none of the principal officers have an office or reside therein. This being so, the return in the case at bar is not, in our opinion, open to the objection made. The petition for rehearing discusses at much length other points in the case, but they are covered by the principal opinion. The petition is therefore denied.
Rehearing Denied.